Exhibit 10.126

 

MEADE INSTRUMENTS CORP.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT is dated as of this 13th day of
March 2009, between Meade Instruments Corp., a Delaware corporation (the
“Corporation”), and Steven G. Murdock (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation has adopted and the stockholders of the Corporation
have approved the Meade Instruments Corp. 2008 Stock Incentive Plan (the
“Plan”).

 

WHEREAS, the Optionee has been employed by the Corporation pursuant to that
certain Employment Agreement dated as of March 11, 2009 (the “Employment
Agreement”).

 

WHEREAS, pursuant to the Plan, the Corporation has granted an option to the
Employee upon the terms and conditions evidenced hereby, as required by the
Plan, which Option is not intended as and shall not be deemed to be an incentive
stock option within the meaning of Section 422 of the Code.

 

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Employee, the Corporation and the Employee agree to the terms and conditions
set forth herein as required by the terms of the Plan.

 

1.                                       Grant of Option.  This Agreement
evidences the Corporation’s grant to the Employee of the right and option to
purchase, on the terms and conditions set forth herein and in the Plan, all or
any part of an aggregate of 500,000 shares of the Common Stock (the “Shares”),
par value $0.01 per share, at the price of $0.22 per share (the “Option”),
exercisable from time to time, subject to the provisions of this Agreement and
the Plan, prior to the close of business on the day before February 5, 2019 (the
“Expiration Date”).

 

2.                                       Option Exercisability and Term. 
Subject to adjustment pursuant to the terms of the Plan, the Option shall become
exercisable in 25% increments on the following dates:  May 5, 2009; August 5,
2009; November 5, 2009; and February 5, 2010.

 

3.                                       Exercisability of Option.  To the
extent the Employee does not purchase all or any part of the Shares on the date
on which the Employee first becomes entitled to so purchase, the Employee has
the right cumulatively thereafter to purchase any shares not so purchased and
such right shall continue until the Option terminates or expires. Fractional
share interests shall be disregarded, but may be cumulated. No fewer than one
hundred (100) shares may be purchased at any one time, unless the number
purchased is the total number at the time available for purchase under the
Option.

 

--------------------------------------------------------------------------------


 

4.                                       Acceleration of Option.

 

(a)                                  Change in Control.  Notwithstanding
anything contained in Section 6.2(b) of the Plan, upon the occurrence of a
Change in Control Event (as defined in the Plan), the Option shall become
immediately exercisable in full.

 

(b)                                 Certain Terminations of Employment.  If
Optionee’s employment is terminated by the Company without Cause (as defined in
the Employment Agreement) or is terminated by the Employee for Good Reason (as
defined in the Employment Agreement), then the Option shall become immediately
exercisable in full.

 

5.                                       Extension of Option.  If (i) the
Optionee’s employment is terminated by the Company without Cause (as defined in
the Employment Agreement) or by the Optionee for Good Reason (as defined in the
Employment Agreement) or (ii) the term of the Employment Agreement expires
without renewal (the date of such termination or expiration being a “Severance
Date”), then the Optionee shall have, subject to Sections 1.6 and 6.2(c) of the
Plan, one year after the Severance Date to exercise the Option.

 

6.                                       Method of Exercise of Option.  The
Option shall be exercisable by the delivery to the Corporation of a written
notice stating the number of shares to be purchased pursuant to the Option and
accompanied by payment made in accordance with and in a form permitted by
Section 2.2 of the Plan for the full purchase price of the shares to be
purchased, subject to such further limitations and rules or procedures as the
Board or Committee may from time to time establish as to any non-cash payment
and as to the tax withholding requirements of Section 6.5 of the Plan.

 

7.                                       Non-Transferability of Option.  Subject
to limited exceptions set forth in the Plan, the Option and any other rights of
the Employee under this Agreement or the Plan are nontransferable.

 

8.                                       Notices.  Any notice to be given under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal office to the attention of the Chief Financial Officer, and to
the Employee at the address given beneath the Employee’s signature hereto, or at
such other address as either party may hereafter designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

 

9.                                       General Terms.  The Option and this
Agreement are subject to, and the Corporation and the Employee agree to be bound
by, the provisions of the Plan that apply to the Option. Such provisions are
incorporated herein by this reference.  The Employee acknowledges receiving a
copy of the Plan and reading its applicable provisions.  In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
of the Plan, the terms and conditions of the Plan shall govern. Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the Plan.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MEADE INSTRUMENTS CORP., a Delaware corporation

 

 

 

By:

/s/John A. Elwood

 

 

John A. Elwood

 

 

Vice President — Finance and Chief Financial Officer

 

 

 

EMPLOYEE:

 

 

 

/s/Steven G. Murdock

 

Steven G. Murdock

 

3

--------------------------------------------------------------------------------